

114 HR 5848 IH: Apprenticeship Improvement Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5848IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Lipinski introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Workforce Innovation and Opportunity Act to include individuals participating in
			 pre-apprenticeship programs offered by employers and provide that such
			 employers may be reimbursed under such Act.
	
 1.Short titleThis Act may be cited as the Apprenticeship Improvement Act of 2016. 2.Inclusion of pre-apprenticeship programsThe Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) is amended—
 (1)in section 3(44), in the matter preceding subparagraph (A), by inserting , including an apprentice or pre-apprentice, after paid participant; and (2)in section 122(a)(2)(B), insert before the semicolon the following: , except that for purposes of this Act, such programs may include programs that include pre-apprentices.
			